Citation Nr: 1223634	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an effective date earlier than May 18, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether there is clear and unmistakable error (CUE) in the March 1997 rating decision denying service connection for PTSD, to include consideration as to whether there is a pending unadjudicated claim of service connection for a nervous condition other than PTSD, to include dysthymic disorder.  

(The issue of entitlement to service connection for peripheral neuropathy of the extremities is the subject of a separate decision.) 


REPRESENTATION

Veteran represented by:	Tara R. Goffney, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to August 1969, to include a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran presented testimony relevant to this appeal before the undersigned at a hearing held at the local RO.  The Veteran had previously testified at a hearing before a Decision Review Officer (DRO).  Transcripts of the hearings are associated with the record.   

The Board previously denied the Veteran's claim for entitlement to an effective date earlier than May 18, 2006 in December 2010, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  (The Board also remanded the remaining issue of service connection for peripheral neuropathy at that time).  

In November 2011, the Veteran through his attorney, and the Secretary of VA submitted a Joint Motion for Partial Remand (JMPR) requesting that the portion of the December 2010 Board decision denying an earlier effective date for the award of disability compensation for PTSD be vacated and remanded for readjudication.  Later that month, the Court granted the motion and remanded the case to the Board for further appellant review. 

Additional evidence was received through the Veteran's attorney in April 2012, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the appeal.        

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The parties to the JMPR have directed the Board to address the finality of the March 1997 rating decision in its review of the Veteran's appeal regarding entitlement to an earlier effective date for service connection of PTSD.  However, after review of the written argument submitted by the Veteran's attorney in April 2012, we must remand the matter before we can proceed with appellate review.  

Indeed, the attorney's arguments raise a claim of CUE with respect to the March 1997 rating decision denying service connection for PTSD.  The Veteran's attorney has argued, in pertinent part, that VA made an error of law in failing to apply the applicable PTSD regulation at the time that it rendered its March 1997 rating decision denying the claim.  The attorney has asserted that the RO improperly required a "clear diagnosis of PTSD" and erroneously stated that a diagnosis of PTSD must meet all diagnostic criteria of DSM-III-R.  However, the applicable regulation removed the requirement for a "clear diagnosis" of PTSD" and the DSM-III-R was outdated when the RO made reference to its diagnostic criteria for PTSD in the rating decision.  She argues that the DSM-IV, which significantly changed the diagnostic criteria for PTSD as well as the examination criteria, was applicable at that time.  

The attorney has further argued that the RO impermissibly limited the Veteran's 1996 claim for a nervous condition to one for PTSD.  Thus, she argues that a claim for a nervous condition (other than PTSD), to include dysthymic disorder, remains pending and unadjudicated.     

As these arguments were first raised in the April 2012 statement submitted by the Veteran's attorney, the CUE claim has not yet been adjudicated by the RO.  It would be premature for the Board to proceed with its analysis of whether the March 1997 rating decision is final before the Veteran's CUE claim is addressed by the RO in the first instance.  For these reasons, we find that remand of the CUE claim to the RO is required.       
 
Furthermore, as the Veteran's earlier effective date claim is dependent upon the outcome of the CUE claim being remanded for adjudication by the RO, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's CUE claim, to include consideration as to whether there is a pending unadjudicated claim for service connection of a nervous disorder other than PTSD.  If the decision is adverse to the Veteran and he files a timely notice of disagreement, undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC, so that the Veteran may have the opportunity to perfect an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.  

2.  Thereafter, readjudicate the Veteran's earlier effective date claim for the grant of service connection of PTSD, to include consideration of the finality of the 1997 decision, including the argument regarding notice being sent to the wrong representative.  Should the benefit sought on appeal remain denied, provide the Veteran with an SSOC and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The purpose of this REMAND is to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



